UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended March 31, 2013 or ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number: 000-10210 TREE TOP INDUSTRIES, INC. (Exact name of registrant as specified in its charter) NEVADA 83-0250943 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 511 Sixth Avenue, Suite 800, New York, NY 10011 (Address of principal executive offices) (Zip Code) (775) 261-3728 Registrant's telephone number, including area code (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One). Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer (Do not check if a smaller reporting company) ¨ Smaller reporting company þ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso NO þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. As of May 15, 2013, the number of shares outstanding of the registrant’s class of common stock was5,930,786. TABLE OF CONTENTS Pages PART I.FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Unaudited Condensed Consolidated Balance Sheets at March 31, 2013 andDecember 31, 2012 3 Unaudited Condensed Consolidated Statements of Operations for the Three Months ended March 31, 2013 and 2012, and From Inception of the Development Stage on August 1, 2007 through March 31, 2013 4 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012, and From Inception of the Development Stage on August 1, 2007 through March 31, 2013 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II.OTHER INFORMATION Item 1. Legal Proceedings 21 Item 2. Unregistered Sales of EquitySecurities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 5. Other Information 21 Item 6. Exhibits 22 SIGNATURES 24 2 Back to Table of Contents PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TREE TOP INDUSTRIES, INC. Condensed Consolidated Balance Sheets (A Development Stage Company) (Unaudited) ASSETS March 31, December 31, CURRENT ASSETS Cash and cash equivalents - - Total Current Assets - - PROPERTY AND EQUIPMENT (NET) MARKETABLE SECURITIES TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses Accrued interest Due to officers and directors Convertible Notes (Net of discount) Notes Payable Notes payable- in default Total Current Liabilities Total Liabilities STOCKHOLDERS' DEFICIT Common stock, par value $0.001 per share, 10,000,000 shares authorized; 6,730,786 and 6,680,613 issued, 5,930,786 and5,880,613 outstanding, respectively Additional paid-in-capital Stock payable - Unearned ESOP shares ) ) Accumulated other comprehensive income ) - (Deficit) Accumulated During the Development Stage ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ 3 Back to Table of Contents TREE TOP INDUSTRIES, INC. Condensed Consolidated Statements of Operations (Unaudited) From Inception on August 1, For the Three Months Ended 2007 through March 31, March 31, REVENUES $
